Title: From John Adams to James Warren, 6 March 1777
From: Adams, John
To: Warren, James


     
      My dear sir
      Philadelphia March 6. 1777
     
     Dr. Jackson, by whom this will go, is a Manager of the State Lottery, and is bound to the New England states, to forward the Sale of the Ticketts. He wishes to be recommended to proper Persons for the Purpose. If you can assist him with your Advise you will do a public service.
     I can give you no News—but the Skirmish at Spanktown.
     This State of Pensilvania, have at last compleated their Government. Wharton is Governor and Bryan Lt Governor. Their Council too is at last filled. Johnson is Governor of Maryland. Govr. Livingstons Speech—you will see.
     I hope now, the Loan Offices will Supply us with Money, and preclude the Necessity of any further Emissions. If they dont, what shall We do? But they will.
     I am at last got to think more about my own Expences than any Thing else. Twenty dollars a Cord for Wood. Three Pounds a Week for Board, meaning Breakfast, Dinner, and bed. Without one drop of Liquor, or one Spark of light or fire—I am lost in an Ocean of Expence. Horse feed in Proportion—five hundred sterling will not pay my Expences for this year—at this Rate.
     Pray make every Body who has Money lend it, that Things may not grow worse.
     The loan office in this Town is now successfull.
    